DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claims status
2.	This office action is a response to an application filed on 05/22/2020 in which claims 1-20 are pending for examination.

      Drawings
3.	The Examiner contends that the drawings submitted on 05/22/2020 are acceptable for examination proceedings.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 05/22/2020 and 07/10/2020.

          Claim Objection (minor informalities)
5.	Claim 2, 9 and 16 recite an acronym “XML” and “JSON”. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim (for e.g. XML-Extensible Markup Language; JSON-Java Script Object Notation).



Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of Patent No. US 10,667,199 B1. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. US 10,667,199 B1 both disclose a method relates to routing emergency communications to appropriate public safety answering points (PSAPs) based on location information associated with the communications (please see below the mapping of claims; the table below shows only Example (sample) of Claim 1 is anticipated by claim 1 of Patent No.  US 10,667,199 B1). 
Claim
Instant Application No. 16/882,351 (limitations)
Patent No. US 10,667,199 B1 (limitations)
Claim
1
A communication system, comprising: 
a network device; at least one routing proxy device; and a routing location determination device; wherein the routing location determination device includes a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to one or more processors of the routing location determination device, cause the routing location determination device to perform actions comprising: 
receiving, from the network device, signaling information associated with a communication from 
storing the geographic information as a routing location in response to determining that the quality of the geographic information is higher than the quality of the alternate location data; 
storing the alternate location data as the routing location in response to determining that the quality of the geographic information is not higher than the quality of the alternate location data; and 
causing the communication to be routed by the at least one routing proxy device to a destination device based on the routing location by updating headers or body parts of the signaling information based on the routing location.

receiving, from the at least one LNG device or BCF device, signaling information for an incident associated with a mobile telephony device; determining location reference transformation elements using the signaling information; querying a location transform data store to retrieve geographic information based on the location reference transformation elements; querying one or more alternate location services for alternate location data associated with the incident; comparing a quality of the geographic information to a quality of the alternate location data; storing the geographic information as a routing location in response to determining that the quality of the geographic information is higher than the quality of the alternate location data; storing the alternate location data as the routing location in response to determining that the quality of the geographic information is not higher than the quality of the alternate location data; and causing the incident to be routed by the at least one ESRP device to 




































          Interview regarding Double Patenting
7.	Examiner contacted the Applicant’s representative and indicated that there is a non-statutory double patenting with the U.S. Patent No. US 10,667,199 B1 as noted above.  To expedite the patent prosecution, Examiner asked Applicant to file a terminal disclaimer to overcome the obvious double patenting rejection of claims 1-20. Applicant requested the official office action and did not result in specific agreement.

 				        Allowable Subject Matter
8.	Claims 1-20 are rejected to as set for the above, but would be allowable if applicant overcome obvious double patenting rejection. 
The following is an examiner’s statement of reasons for allowance:	
All the claims are considered allowable if applicant overcome obvious double patenting rejection since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“comparing a quality of the geographic information to a quality of the alternate location data; storing the geographic information as the routing location in response to determining that the quality of the geographic information is higher than the quality of the alternate location data; and storing the alternate location data as the routing location in response to determining that the quality of the geographic information is not higher than the quality of the alternate location data” in combination with other claim limitations as specified in claims 1, 10 and 20.
Note that the first closest prior art, Hines et al. (US 2008/0267172 A1), hereinafter “Hines” teaches: receiving, from the at least one LNG device or BCF device, signaling information for an incident associated with a mobile telephony device (Fig. 1A-1B, paragraphs [0038], [0039], [0040]); location object proxy broker 102 acts as a router  for a set of location proxies 100); determining location reference transformation elements using the signaling information (Fig. 1A-1B, paragraph [0042]; receiving SIP INVITE from location object (LO) proxy broker (LOPB) 102 and using key elements); and querying a location transform data store to retrieve geographic information based on the location reference transformation elements (Fig. 1A-1B, paragraph [0042]; using key elements in the SIP INVITE to query a database, e.g. location database 504 or service to determine location).
Note that the second closest prior art, Poremba (US 2012/0189002 A1), hereinafter “Poremba” teaches: an emergency service network system (Fig. 1-2; protocol converting messaging center), comprising: at least one legacy network gateway (LNG) device or border control function (BCF) device (Fig. 1-2, paragraph [0021]; media gateway to a selective router (or any other TDM circuit based switching system) and the Internet (or any other IP network)); routing location determination device (Fig. 1-2, paragraph [0021]; back to back user agent (B2BUA)); and 
causing the incident to be routed by the at least one ESRP device to a public safety answering point (PSAP) based on the geographic information by updating headers or body parts of the signaling information based on the geographic information (Fig. 1-2, paragraph [0026]; obtaining a current location of an emergency caller, and inserts that current location information relating to a position of the caller).
.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/SITHU KO/           Primary Examiner, Art Unit 2414